Title: To George Washington from William Jackson, 19 July 1785
From: Jackson, William
To: Washington, George



Dear General,
Philadelphia July 19. 1785.

I am directed by the Pennsylvania State Society of the Cincinnati to inform you, that the diplomas which were signed by you, and intended for our State Society, were lost in the transmission from Mount Vernon to Baltimore—and I am likewise directed to request that you would be pleased to point out such mode, as may be most acceptable to yourself, to obtain the recovery of them.
It would seem from the circumstance of a diploma being found in the possession of a person, committed to Baltimore gaol for theft, that the packet had formed a part of his plunder—although, when questioned on the subject, he would give no satisfactory information.
Perhaps an advertisement in the news-papers, offering some reward for the restoration of them, might answer a good purpose—and prevent designing persons from making an improper use of them—But the Society submit the mode, and means of carrying it into effect, entirely to the President General’s opinion. With ardent wishes for your happiness—and, with the most respectful and affectionate esteem—I am, my dear General, Your much obliged and most obedient Servant.

W. Jackson

